DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches an OLED display having the features of the claim including:
the OLED including a first electrode formed over the organic light emitting layer, wherein the first electrode of the OLED of the second color pixel in a first row completely blocks the initialization and the compensation transistors included in each of the first and second color pixels in a second row from light, wherein the first electrode of the OLED of the third color pixel in the first row partially blocks the compensation transistor included in the third color 2pixel in a second row from the light.	Regarding claim 7, none of the prior art teaches an OLED display having the features of the claim including:	a driving transistor configured to adjust an amount of current flowing in an OLED of a pixel of a first color in a first row; and 	wherein the first electrode of the OLED of the pixel of the first color in the first row partially blocks a compensation transistor of a pixel of the first color in a second row from light.
	The dependent claims 2-6, and 8-14 are allowable based on their dependency from allowable claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694